DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 18, 19, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to applicant’s argument that the 112(d) rejection with respect to claims 23 and 27 is overcome based on the amendment, the examiner respectfully disagrees. The examiner notes that claim 23 and 27 state that a detection is performed to detect if the facsimile line is connected. The last limitation of claims 14 and 22 state that “it is determined that the image forming apparatus is connected to the facsimile line.” This is stating and implying that a determination is made as to if the facsimile line is connected, which is all that is required of the dependent claims 23 and 27. Therefore, claims 23 and 27 do not further limit the independent claims from which they depend upon.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23 and 27 state that there is a determination of the facsimile line being connected. This is the same limitation as what has been amended in the independent claims 14 and 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 14, 18, 21-24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0185081) in view of Ishida (US 2016/0150097) further in view of Kuroki (US 2018/0013905).

Regarding Claim 14, Kikuchi teaches an image forming apparatus (Paragraph 21), comprising:
a power switch (Paragraph 48, wherein there is a switch to power on/off the device);
a network interface that receives a shutdown request from an external apparatus (Paragraph 112, wherein the printer receives the shutdown request through the interface. The external apparatus sends the shutdown, paragraph 21); and
a controller, having a memory which stores instructions and a processor which executes one or more instructions stored in the memory (Paragraph 108, wherein there is a CPU that executes the program). 
Kikuchi does not teach configured to determine whether or not the image forming apparatus is connected to a facsimile line;
wherein, in response to receiving the shutdown request via the network interface from the external apparatus, the controller determines whether to perform shutdown processing of the image forming apparatus based on whether the image forming apparatus is connected to the facsimile line, whereas in response to the power switch being pushed, the controller performs the shutdown processing of the image forming apparatus regardless of whether the image forming apparatus is connected to the facsimile line, and

Ishida does teach configured to determine whether or not the image forming apparatus is connected to a facsimile line (Paragraph 50, wherein the voltage is detected to determine if the line is connected);
wherein, in response to receiving the shutdown request via the network interface from the external apparatus, the controller determines whether to perform shutdown processing of the image forming apparatus based on whether the image forming apparatus is connected to the facsimile line (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed), and
wherein the shutdown processing of the image forming apparatus is not performed in a case where the shutdown request is received via the network interface and it is determined that the image forming apparatus is connected to the facsimile line even if the image forming apparatus is not receiving facsimile data via the facsimile line, and the shutdown processing of the image forming apparatus is performed in a case where the shutdown request is received via the network interface and it is determined that the image forming apparatus is not connected to the facsimile line (Fig. 6, element 
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.
Kikuchi in view of Ishida does not teach whereas in response to the power switch being pushed, the controller performs the shutdown processing of the image forming apparatus regardless of whether the image forming apparatus is connected to the facsimile line.
Kuroki does teach whereas in response to the power switch being pushed, the controller performs the shutdown processing of the image forming apparatus regardless 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Kikuchi performs the same function as it does separately of processing shutdown request from an external source.  Kuroki performs the same function as it does separately processing shutdown requests locally, including from a power switch.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Kikuchi to include a full shutdown of the device from the power switch including the facsimile functions, as disclosed by Kuroki thereby allowing for a full shutdown of the device regardless of the status of any of the functions including the facsimile function to ensure the proper request of a shutdown is performed.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.

Regarding Claim 18, Ishida further teaches wherein the image forming apparatus further comprises a connector that connects to the facsimile line, 
wherein, in the determining, it is determined whether or not the image forming apparatus is connected to the facsimile line based on a voltage applied to the connector (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected based on voltage, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. a multifunctional device in which it is determined how to process a shutdown request) so that the combination is more easily implemented.
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.


Kikuchi does not teach detecting if the image forming apparatus is connected to the facsimile line.
Ishida does teach detecting if the image forming apparatus is connected to the facsimile line for purposes of determining if a shutdown request should occur (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in determining if the remote shutdown can occur based on the status of the facsimile line. Furthermore, both Kikuchi and Ishida use and disclose similar system functionality (i.e. 
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 22, the limitations are similar to those treated in and are met by the references as discussed in claim 14 above.

Regarding Claim 23, Ishida further teaches wherein, in the determining whether the image forming apparatus is connected to the facsimile line, the controller determines, based on receiving the shutdown request via the network interface, that the image forming apparatus is connected to the facsimile line (Fig. 6 and paragraphs 68-70, wherein it is detected if the line is connected, and if not, then the shutdown process is performed).
Kikuchi contains a “base” process of determining if a remote shutdown can be performed based on the current status of the device which the claimed invention can be seen as an “improvement” in that it is checked if a facsimile line is connected in order to perform the remote shutdown.
Ishida contains a “comparable” process of determining if a facsimile line is connected in order to determine if a shutdown can be performed that has been improved in the same way as the claimed invention.
Ishida’s known “improvement” could have been applied in the same way to the “base” process of Kikuchi and the results would have been predictable and resulted in 
Therefore, the claimed subject matter would have been obvious to a person of ordinary skill in the art as of the effective filing date of the application.

Regarding Claim 24, the limitations are similar to those treated in and are met by the references as discussed in claim 18 above.

Regarding Claim 26, the limitations are similar to those treated in and are met by the references as discussed in claim 21 above.

Regarding Claim 27, the limitations are similar to those treated in and are met by the references as discussed in claim 23 above.

Claim 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2014/0185081) in view of Ishida (US 2016/0150097) further in view of Kuroki (US 2018/0013905) further in view of Hagiuda (US 2011/0176171).

Regarding Claim 19, Kikuchi in view of Ishida further in view of Kuroki does not teach wherein the controller transmits screen information to the external apparatus in response to an access from a Web browser of the external apparatus, and the shutdown request is 
Hagiuda does teach wherein the controller transmits screen information to the external apparatus in response to an access from a Web browser of the external apparatus, and the shutdown request is transmitted from the external apparatus in response to an instruction made via a screen displayed on the external apparatus based on the screen information (Paragraphs 29 and 39, wherein there is an application that is operated through the WEB application that controls the shutdown request. This would include screen information and is accessed through the browser).
Kikuchi and Hagiuda are combinable because they both deal with shutdowns of an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Kikuchi in view of Ishida further in view of Kuroki with the teachings of Hagiuda for the purpose of effectively managing the multifunctional devices by the user (Hagiuda: Paragraph 6).

Regarding Claim 25, the limitations are similar to those treated in and are met by the references as discussed in claim 19 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699